DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
Application amendment, filed on 08/03/2021, has been received and made of record. Claims 1-9 and 13-17 are canceled. Claims 10-12 are amended. Claims 18-52 are new. Currently, claims 10-12 and 18-52 are pending in the application.
Response to Arguments
Applicant’s arguments filed on 08/03/2021, with respect to claims 10, 23, 35 and 46 have been considered but are moot in view of new ground(s) of rejection.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 10-12 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimi (US 2019/0289165) in view of Saito (US 2017/0039008).
Regarding claim 10, Yoshimi discloses information processing apparatus (fig. 1 item 20a, information processing device) on which a first application (fig. 1 item 21, home application) and a second application (fig. 1 item 22, function providing application, [0024]-[0027]) are installed (information processing device 20a includes information processing device 21 and function providing application 22 installed), wherein the first application is to be used for displaying an image and the second application is to be used for displaying a print setting screen (home application 21 displays a screen with an icon (first application is to be used for displaying an image) and the function providing application 22 is used to display a screen for copying, scanning, printing, or facsimile communication, executed with the MFP (second application is to be used for displaying a print setting screen) [0030]-[0031]), the information processing apparatus (fig. 1 item 20a, information processing device) comprising a controller including a processor, the controller configured to (information processing device 20a comprising a controller including a central processing unit (CPU), the controller configured to, [0054]): 
execute a predetermined process based on a predetermined user instruction received via a screen displayed by the first application, wherein the execution of the predetermined process triggers an obtainment by the second application of information about an image forming apparatus via a network (when user 5 performs an operation of selecting an icon of the main screen s1 of the home application 21 displayed, the home application 21 activates function providing application 22 acquiring a connection state in relation to the image forming apparatus 30 via a network, [0068]-[0070]); and 
transmit print data to be printed by the image forming apparatus, wherein the print data is generated based on a print setting set via the print setting screen displayed based on the obtained information about the image forming apparatus and includes image data (instruct image forming apparatus 30 to execute predetermined processing such as printing based on an operation input setting printing conditions made by the user 5 on the function providing screen displayed (transmit print data to be printed by the image forming apparatus, wherein the print data is generated based on a print setting set via the print setting screen displayed) based on establishing connection state with the image forming apparatus 30 and includes selecting a file such as a photo or a document to be printed (based on the obtained information about the image forming apparatus and includes image data), [0080]-[0083]).
Yoshimi does not specifically disclose concept of transmit print data to be printed by the image forming apparatus, wherein the print data is generated based on a print setting set via the print setting screen displayed based on the obtained information about the image forming apparatus and includes image data corresponding to the image.
However, Saito specifically disclose concept of transmit print data to be printed by the image forming apparatus, wherein the print data is generated based on a print setting set via the print setting screen displayed based on the obtained information about the image forming apparatus and includes image data corresponding to the image (fig. 5, transmit print data to the image forming apparatus, wherein the print data is generated based on a print setting set via the print setting screen displayed based on the received information of the image forming apparatus 20 and includes image data corresponding to the image, [0045]-[0050]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Yoshimi with concept of transmit print data to 

Regarding claim 11, Yoshimi information processing apparatus, wherein the second application obtains the information about the image forming apparatus from a server system that is to be a destination of the print data (function providing application 22 acquiring a connection state in relation to the image forming apparatus 30 via a network which include a server, [0054], [0068]-[0070])
		
Regarding claim 12, Yoshimi information processing apparatus, wherein the screen displayed by the first application is used for selecting the image forming apparatus to be used for printing (home application 21 displays a screen with an icon and the function providing application 22 is used to display a screen for copying, scanning, printing, or facsimile communication, executed with the MFP, [0030]-[0031]), and wherein the second application obtains the information about the image forming apparatus that has been selected via the screen displayed by the first application (when user 5 performs an operation of selecting an icon of the main screen s1 of the home application 21 displayed, the home application 21 activates function providing application 22 acquiring a connection state in relation to the image forming apparatus 30 via a network, [0068]-[0070]).

Regarding claim 18, Yoshimi information processing apparatus, wherein the print setting screen displayed by the second application is to be used for setting a print setting value that is not able to be set via the screen displayed by the first application (home application 21 displays a screen with an icon (first application is to be used for displaying an image) and the function providing application 22 is used to display a screen for copying, scanning, printing, or facsimile communication, executed with the MFP (second application is to be used for displaying a print setting screen) [0030]-[0031]).

Regarding claim 19, Yoshimi information processing apparatus, wherein the second application transmits an obtaining request for obtaining the information about the image forming apparatus to the server system and obtains the information about the image forming apparatus from the server system as a response to the transmitted request (function providing application 22 acquiring a connection state in relation to the image forming apparatus 30 via a network which include a server, [0054], [0068]-[0070])

Regarding claim 20, Yoshimi information processing apparatus, wherein the information about the image forming apparatus has been registered to the server system before a transmission of the obtaining request (function providing application 22 acquiring a connection state in relation to the image forming apparatus 30 via a network which include a server, [0054], [0068]-[0070])

Regarding claim 21, Yoshimi information processing apparatus, wherein the controller obtains, based on a selection of the image forming apparatus, other information about the image forming apparatus, wherein the information obtained by the second application is not included in the other information (when user 5 performs an operation of selecting an icon of the main screen s1 of the home application 21 displayed, the home application 21 activates function providing application 22 acquiring a connection state in relation to the image forming apparatus 30 via a network as well as function (other information) of the image forming apparatus 30, [0060]-[0070]).

Regarding claim 22, Yoshimi information processing apparatus, wherein the predetermined process is a process for starting the second application (when user 5 performs an operation of selecting an icon of the main screen s1 of the home application 21 displayed, the home application 21 activates function providing application 22 acquiring a connection state in relation to the image forming apparatus 30 via a network, [0068]-[0070]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

 	(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 23-52 are rejected under 35 U.S.C. 102(b) as being anticipated by Yoshimi (US 2019/0289165)
 	Regarding claim 23, Yoshimi non-transitory storage medium (non-transitory storage medium, [0021]) storing a second application (fig. 1 item 22, function providing application, [0024]-[0027]), which when executed by an information processing apparatus (fig. 1 item 20a, information processing device) having a first application (fig. 1 item 21, home application) for displaying a screen, causes the information apparatus to perform operations comprising (non-transitory storage medium storing a function providing application 22, which when executed by home application 21 displays a screen with an icon (first application is to be used for displaying a screen), causes the information apparatus to perform operations comprising [0030]-[0031]): 
obtaining information about an image forming apparatus via a network, wherein the obtainment is triggered by a predetermined user instruction via the displayed screen (when user 5 performs an operation of selecting an icon of the main screen s1 of the home application 21 displayed, the home application 21 activates function providing application 22 acquiring a connection state in relation to the image forming apparatus 30 via a network, [0068]-[0070]); and 
displaying a print setting screen based on the obtained information, wherein the displayed print setting screen is used for receiving a user instruction for setting a print (instruct image forming apparatus 30 to execute predetermined processing such as printing based on an operation input setting printing conditions made by the user 5 on the function providing screen displayed based on establishing connection state with the image forming apparatus 30 and includes selecting a file such as a photo or a document to be printed, [0080]-[0083]).

Regarding claim 24, Yoshimi non-transitory storage medium (non-transitory storage medium, [0021]) storing the second application, wherein the first application is used for displaying an image and the print data includes image data corresponding to the displayed image  (non-transitory storage medium storing a function providing application 22, wherein the home application 21 displays a screen with an icon and the function providing application 22 is used to display a screen for copying, scanning, printing, or facsimile communication, executed with the MFP, [0030]-[0031]):

Regarding claim 25, Yoshimi non-transitory storage medium (non-transitory storage medium, [0021]) storing the second application, wherein the screen displayed by the first application is used for selecting the image forming apparatus to be used for printing (non-transitory storage medium storing the function providing application 22, wherein the home application 21 displays a screen with an icon and the function providing application 22 is used to display a screen for copying, scanning, printing, or facsimile communication, executed with the MFP, [0021], [0030]-[0031]) and the second application obtains the information about the selected image forming apparatus (when user 5 performs an operation of selecting an icon of the main screen s1 of the home application 21 displayed, the home application 21 activates function providing application 22 acquiring a connection state in relation to the image forming apparatus 30 via a network, [0068]-[0070]).

Regarding claim 26, Yoshimi non-transitory storage medium (non-transitory storage medium, [0021]) storing the second application, wherein the print setting screen displayed by the second application is to be used for setting a print setting value that is not able to be set via the screen displayed by the first application (non-transitory storage medium storing the function providing application 22, wherein the home application 21 displays a screen with an icon (first application is to be used for displaying an image) and the function providing application 22 is used to display a screen for copying, scanning, printing, or facsimile communication, executed with the MFP (second application is to be used for displaying a print setting screen) [0030]-[0031]).

Regarding claim 27, Yoshimi non-transitory storage medium (non-transitory storage medium, [0021]) storing the second application, wherein the second application obtains the information from a server system (function providing application 22 acquiring a connection state in relation to the image forming apparatus 30 via a network which include a server, [0054], [0068]-[0070])

Regarding claim 28, Yoshimi non-transitory storage medium (non-transitory storage medium, [0021]) storing the second application, wherein the print data is transmitted to the server system and the image forming apparatus receives the transmitted print data from the server system (non-transitory storage medium storing the function providing application 22 acquiring a connection state in relation to the image forming apparatus 30 via a network which include a server, [0054], [0068]-[0070])

Regarding claim 29, Yoshimi non-transitory storage medium (non-transitory storage medium, [0021]) storing the second application, wherein the second application transmits a obtaining request for obtaining the information about the image forming apparatus, and wherein the information about the image forming apparatus is registered to the server system before the transmission of the obtaining request (non-transitory storage medium storing the function providing application 22 acquiring a connection state requested in relation to the image forming apparatus 30 via a network which include a server, [0054], [0068]-[0070])

Regarding claim 30, Yoshimi non-transitory storage medium (non-transitory storage medium, [0021]) storing the second application, wherein the obtainment is triggered by execution of a predetermined process that is triggered by the predetermined user instruction via the displayed screen (non-transitory storage medium storing the function providing application 22, wherein when user 5 performs an operation of selecting an icon of the main screen s1 of the home application 21 displayed, the home application 21 activates function providing application 22 acquiring a connection state in relation to the image forming apparatus 30 via a network, [0068]-[0070]).

Regarding claim 31, Yoshimi non-transitory storage medium (non-transitory storage medium, [0021]) storing the second application, wherein the second application receives the user instruction for setting the print setting, sets the print setting and provides the set print setting to the first application (instruct image forming apparatus 30 to execute predetermined processing such as printing based on an operation input setting printing conditions made by the user 5 on the function providing screen displayed based on establishing connection state with the image forming apparatus 30 and includes selecting a file such as a photo or a document to be printed, [0080]-[0083]).
	
Regarding claim 32, Yoshimi non-transitory storage medium (non-transitory storage medium, [0021]) storing the second application, wherein the obtainment is executed automatically in a case that the predetermined user instruction is received (when user 5 performs an operation of selecting an icon of the main screen s1 of the home application 21 displayed, the home application 21 activates function providing application 22 acquiring a connection state in relation to the image forming apparatus 30 via a network, [0068]-[0070]).

Regarding claim 33, Yoshimi non-transitory storage medium (non-transitory storage medium, [0021]) storing the second application, wherein the obtainment is executed without any further user instruction in a case that the predetermined user instruction is received (when user 5 performs an operation of selecting an icon of the main screen s1 of the home application 21 displayed, the home application 21 activates function providing application 22 acquiring a connection state in relation to the image forming apparatus 30 via a network, [0068]-[0070]);.

Regarding claim 34, Yoshimi non-transitory storage medium (non-transitory storage medium, [0021]) storing the second application, wherein the predetermined process is a process for starting the second application (when user 5 performs an operation of selecting an icon of the main screen s1 of the home application 21 displayed, the home application 21 activates function providing application 22 acquiring a connection state in relation to the image forming apparatus 30 via a network, [0068]-[0070]).

Regarding claim 35, Yoshimi control method performed by an information processing apparatus including a first application (fig. 1 item 21, home application) for displaying a screen executing a second application (fig. 1 item 22, function providing application, [0024]-[0027]), the control method comprising (home application 21 displays a screen with an icon (first application is to be used for displaying an image) and the function providing application 22 is used to display a screen for copying, scanning, printing, or facsimile communication, executed with the MFP (second application is to be used for displaying a print setting screen), the control method comprising, [0030]-[0031]): 
obtaining information about an image forming apparatus via a network, wherein the obtainment is triggered by a predetermined user instruction via the displayed screen (when user 5 performs an operation of selecting an icon of the main screen s1 of the home application 21 displayed, the home application 21 activates function providing application 22 acquiring a connection state in relation to the image forming apparatus 30 via a network, [0068]-[0070]); and 
displaying a print setting screen based on the obtained information, wherein the displayed print setting screen is used for receiving a user instruction for setting a print setting that is included in print data to be processed by the image forming apparatus (instruct image forming apparatus 30 to execute predetermined processing such as printing based on an operation input setting printing conditions made by the user 5 on the function providing screen displayed based on establishing connection state with the image forming apparatus 30 and includes selecting a file such as a photo or a document to be printed, [0080]-[0083]).

Regarding claim 36, Yoshimi control method, wherein the first application is used for displaying an image and the print data includes image data corresponding to the displayed image (home application 21 displays a screen with an icon (first application is to be used for displaying an image) and the function providing application 22 is used to display a screen for copying, scanning, printing, or facsimile communication, executed with the MFP, [0030]-[0031]),.

Regarding claim 37, Yoshimi control method, wherein the screen displayed by the first application is used for selecting the image forming apparatus to be used for printing (home application 21 displays a screen with an icon and the function providing application 22 is used to display a screen for copying, scanning, printing, or facsimile communication, executed with the MFP, [0030]-[0031]) and the second application obtains the information about the selected image forming apparatus (when user 5 performs an operation of selecting an icon of the main screen s1 of the home application 21 displayed, the home application 21 activates function providing application 22 acquiring a connection state in relation to the image forming apparatus 30 via a network, [0068]-[0070]).
	
Regarding claim 38, Yoshimi control method, wherein the print setting screen displayed by the second application is to be used for setting a print setting value that is not able to be set via the screen displayed by the first application (home application 21 displays a screen with an icon (first application is to be used for displaying an image) and the function providing application 22 is used to display a screen for copying, scanning, printing, or facsimile communication, executed with the MFP (second application is to be used for displaying a print setting screen) [0030]-[0031]).

Regarding claim 39, Yoshimi control method, wherein the second application obtains the information from a server system (function providing application 22 acquiring a connection state in relation to the image forming apparatus 30 via a network which include a server, [0054], [0068]-[0070])

Regarding claim 40, Yoshimi control method, wherein the print data is transmitted to the server system and the image forming apparatus receives the transmitted print data from the server system (function providing application 22 acquiring a connection state in relation to the image forming apparatus 30 via a network which include a server, [0054], [0068]-[0070])

Regarding claim 41, Yoshimi control method, wherein the second application transmits a obtaining request for obtaining the information about the image forming apparatus, and wherein the information about the image forming apparatus is registered to the server system before the transmission of the obtaining request (function providing application 22 acquiring a connection state requested in relation to the image forming apparatus 30 via a network which include a server, [0054], [0068]-[0070])

Regarding claim 42, Yoshimi control method, wherein the obtainment is triggered by execution of a predetermined process that is triggered by the predetermined user instruction via the displayed screen (when user 5 performs an operation of selecting an icon of the main screen s1 of the home application 21 displayed, the home application 21 activates function providing application 22 acquiring a connection state in relation to the image forming apparatus 30 via a network, [0068]-[0070]).

Regarding claim 43, Yoshimi control method, wherein the second application receives the user instruction for setting the print setting, sets the print setting and provides the set print setting to the first application (home application 21 displays a screen with an icon (first application is to be used for displaying an image) and the function providing application 22 is used to display a screen for copying, scanning, printing, or facsimile communication, executed with the MFP (second application is to be used for displaying a print setting screen) [0030]-[0031]).

Regarding claim 44, Yoshimi control method, wherein the obtainment is executed automatically in a case that the predetermined user instruction is received (when user 5 performs an operation of selecting an icon of the main screen s1 of the home application 21 displayed, the home application 21 activates function providing application 22 acquiring a connection state in relation to the image forming apparatus 30 via a network, [0068]-[0070]).

Regarding claim 45, Yoshimi control method, wherein the obtainment is executed without any further user instruction in a case that the predetermined user instruction is received (when user 5 performs an operation of selecting an icon of the main screen s1 of the home application 21 displayed, the home application 21 activates function providing application 22 acquiring a connection state in relation to the image forming apparatus 30 via a network, [0068]-[0070]).

Regarding claim 46, Yoshimi information processing apparatus comprising (fig. 1 item 20a, information processing device) a controller including a processor, the controller configured to (information processing device 20a comprising a controller including a central processing unit (CPU), the controller configured to, [0054]): 
obtain information about an image forming apparatus via a network, wherein the obtainment is triggered by a predetermined user instruction via a screen displayed by a first application (when user 5 performs an operation of selecting an icon of the main screen s1 of the home application 21 displayed, the home application 21 activates function providing application 22 acquiring a connection state in relation to the image forming apparatus 30 via a network, [0068]-[0070]); and 
display a print setting screen based on the obtained information, wherein the displayed print setting screen is used for receiving a user instruction for setting a print setting that is included in print data to be processed by the image forming apparatus (instruct image forming apparatus 30 to execute predetermined processing such as printing based on an operation input setting printing conditions made by the user 5 on the function providing screen displayed based on establishing connection state with the image forming apparatus 30 and includes selecting a file such as a photo or a document to be printed, [0080]-[0083]).

Regarding claim 47, Yoshimi information processing apparatus, wherein the screen displayed by the first application is used for selecting the image forming apparatus to be used for printing (home application 21 displays a screen with an icon and the function providing application 22 is used to display a screen for copying, scanning, printing, or facsimile communication, executed with the MFP, [0030]-[0031]) and the controller obtains the information about the selected image forming apparatus (when user 5 performs an operation of selecting an icon of the main screen s1 of the home application 21 displayed, the home application 21 activates function providing application 22 acquiring a connection state in relation to the image forming apparatus 30 via a network, [0068]-[0070]).
	
Regarding claim 48, Yoshimi information processing apparatus, wherein the print setting screen is to be used for setting a print setting value that is not able to be set via the screen displayed by the first application (home application 21 displays a screen with an icon (first application is to be used for displaying an image) and the function providing application 22 is used to display a screen for copying, scanning, printing, or facsimile communication, executed with the MFP (second application is to be used for displaying a print setting screen) [0030]-[0031]),.

Regarding claim 49, Yoshimi information processing apparatus, wherein the controller obtains the information from a server system and wherein the print data is transmitted to the server system (function providing application 22 acquiring a connection state in relation to the image forming apparatus 30 via a network which include a server, [0054], [0068]-[0070])

Regarding claim 50, Yoshimi information processing apparatus, wherein the obtainment is triggered by execution of a predetermined process that is triggered by the predetermined user instruction (when user 5 performs an operation of selecting an icon of the main screen s1 of the home application 21 displayed, the home application 21 activates function providing application 22 acquiring a connection state in relation to the image forming apparatus 30 via a network, [0068]-[0070]).

Regarding claim 51, Yoshimi information processing apparatus, wherein the obtainment is executed automatically in a case that the predetermined user instruction is received (when user 5 performs an operation of selecting an icon of the main screen s1 of the home application 21 displayed, the home application 21 activates function providing application 22 acquiring a connection state in relation to the image forming apparatus 30 via a network, [0068]-[0070]).

Regarding claim 52, Yoshimi information processing apparatus, wherein the obtainment is executed without any further user instruction in a case that the predetermined user instruction is received (when user 5 performs an operation of selecting an icon of the main screen s1 of the home application 21 displayed, the home application 21 activates function providing application 22 acquiring a connection state in relation to the image forming apparatus 30 via a network, [0068]-[0070]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677